COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING
                               AND REHEARING EN BANC




Case number:           01-13-01062-CV


Style:                 Brenda Herbert, The Estate of Henry Bolton, and Ruby Bolton, Appellants
                       v. Laura Urbina, Appellee


Type of motion:        Motion for rehearing and rehearing en banc


Party filing motion:   Appellants



The panel, having voted to deny rehearing en banc, and the Court, having voted unanimously
against rehearing en banc, it is ordered that the motion for rehearing and rehearing en banc is
denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, Brown,
Huddle, and Lloyd.

Panel consists of Chief Justice Radack and Justices Bland and Huddle.


Date: February 12, 2015